Bill of Sale

 

Crase Auto Connection, INC |
_ 25358 EAMES ST. CHANNAHON, IL 60410

 

 

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

ale Date: 9772024 ;
Buyer Co-Buyer
Ramos SMITH ROBERT Name: SMITH CORTNEY
Adirags: 1483 BLUESTEM LANE Address: 1453 SLUESTEM LANE
MINOOKA, iL 80aa7 . MINOOKA, WL 60447
Phane: Hi: (8153 854-2444 Wo (848)-741-9488 Phone: Hi: (815) SBS-GSOT- Wk (815). 828-5804
Email: :
Orl, & Dok: DA ® Dow:
BROCK VERE Fo MORE. os nan OOF en MUORAE. Vil
wosre | OIG | Ford : Escape White £29592 ACTUAL: 4
Trade-in Vebicio: .
aiecke Year Hake Model Calor. Migage” Vi
2008 FOYOTA CAMRY
APR. ') Amount Finanved | Fiaaace Chores Total al Payments Teniization af Ainount Financed
WAGE eS 217600 Ss eaeae ES $2,856.04 Cadh Pioe: $24,200.06
The balance fe be paid in 74 Monthly Dine Pee: $280.08
jnaymants of F454 1 Pand one final . a 7 ¥
payment Of 654.12 TradpAinount - S00-00 ‘on weet
‘The fleet payment ie due on 10772024 Payot Balance: = 0.00 Siete Tax BLELO.00
MERS Rebate § 0.00 Total Dawey,. . “BRGEGO
i Total Deferred: ¢ 8.00 Tear Sale! Sa 8GN.S4
Lien Hoke: Gash Dawe $ 4,809.90.
Total Bown: S$ 2.005:60
Se Signaiane Bais
Prvgeaeargsy ‘Mighahas Bare :
“ugh ale, oat alrbost
"Sele " Ko Sipnatwe Bate -

 

Expat

A

 
